Citation Nr: 1643668	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-35 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty for training (ADT) from March 19, 1989 to September 19, 1989; and on active duty from January 8, 1991 to May 17, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February2009, November 2009, and March 2011 rating decisions of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2009 rating decision denied service connection for PTSD.  Additional evidence was received shortly thereafter and the claim was reconsidered in November 2009 and denied.  Pertinent evidence was then received within one year and the claim was again denied in March 2011.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011). 


FINDING OF FACT

PTSD with depression is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran was not in combat service, nor does she assert such.  She contends that she was the subject of both sexual and physical assaults.  Thus, the Board must pay particular attention to the requirements of 38 C.F.R. § 3.304(f)(5), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran contends that she experienced sexual trauma during ADT in 1989 and she was too scared to report it.  Subsequently, she indicated that she was physically assaulted in 1991 while she was on active duty and when she was stationed in Germany and was riding her bicycle and someone threw objects or garbage at her face.  She stated that she did not deal with these problems until recently with the assistance of therapists.  She maintains that she developed PTSD due to both assaults.   

The service treatment records (STRs) reveal that on April 4, 1991, the Veteran underwent a demobilization examination prior to her separation from active duty.  Although her psychiatric evaluation was normal, she reported that she had depression or excessive worry and the examiner noted that the Veteran had increased worry, but was not suicidal.  On April 18, 1991, the Veteran was treated for a knee injury that she sustained in a bicycle accident.  No other injury or residual injury was reported.

Post-service, in February 2005, the Veteran was seen by VA for psychiatric complaints of depression and anxiety.  She reported childhood sexual abuse, but no military sexual trauma.  In March 2005, the Veteran reported that during service, she was run off the road by "terrorists" who knocked her off her bicycle during Desert Storm in 1991.  She also exhibited spiritual abuse (control) symptoms via reports of situations occurring in two different church settings.  In April 2005, it was noted that the Veteran suffered from depression, not otherwise specified (NOS), and PTSD.  Currently, she reported experiencing sexual harassment at her job where she was terminated.  With regard to sexual abuse, she reported childhood sexual abuse and post-service sexual harassment, but no military sexual trauma.  

VA records then reflect that in April 2009, the Veteran was diagnosed as having PTSD due to sexual trauma.  At that time, he endorsed symptoms of PTSD which were related to sexual traumas during childhood and as a teenager.  She also reported that she had been subjected to sexual harassment during service and at work.  

In October 2009, the Veteran was afforded a VA examination.  At that time, the Veteran related that her family was highly dysfunctional.  She stated that she had suffered sexual abuse during childhood.  The Veteran reported that she enlisted in the military; thereafter, she discovered that she was pregnant and she was honorably discharged four months later.  She was very bitter about her military experiences.  During active duty in Germany, she was assaulted while on a bicycle.  She reported that she was riding her bicycle to join some friends for lunch at a restaurant when someone in a car apparently threw something at her that struck her in her face.  She was unable to get a look at the person or the car.  She fell to the ground and her friends who had seen her fall ran out of the restaurant and got her to a hospital.  She suffered bruising and swelling to her face.  It was at this time that it was discovered that she was pregnant.  However the baby was stillborn.  After she was discharged, the Veteran returned to the United States and she felt that her life went rapidly downhill with regard to her personal relationships.  She reported that her relationships were dysfunctional, but that she did not want to be alone.  The examiner noted that the Veteran was first seen by VA in February 2005 for depression.  She attended the Milwaukee County Mental Health Complex.  She was later seen by VA in group therapy sessions in April 2009 as well as several more individual sessions.  She had not persisted with therapy as she felt that no one really understood her needs.  She was bitter towards VA and she felt that she had "fallen through the cracks."  She felt she was left alone to deal with her mental health issues following the event in Germany.  She reported that the event in Germany (the bicycle incident) shocked and frightened her.  She avoided places that remind her of the event, for example, she did not like being out on the street  She reported further symptoms.  The examiner indicated that the Veteran met the criteria for PTSD which the examiner opined was due to her military service.  She also met the criteria for mood disorder, NOS, which the examiner then associated with the PTSD in the diagnosis section.  The examiner indicated that the Veteran also had a personality disorder, NOS, which was likely related to her difficult childhood involving problematic relationships with her parents and sexual abuse.  As a result of those abuses, the Veteran seemed to lack coping skills, was emotionally dependent on others, and was highly sensitive to stressful events and these factors made her susceptible to depressive reactions.  The assault in Germany as likely as not served as an exacerbating event that impacted an already susceptible character structure.  Her depressive disorder was therefore secondary to her PTSD and other pre-existing characterological factors.  Due to the complexity and inter-relatedness of her disorders, the examiner stated that it was not possible for the examiner to give separate Global Assessment of Functioning (GAF) scores for each disorder.   

The Veteran was subsequently seen in February and March 2010 for psychiatric complaints.  She reported that she had been attacked when she was in the military.  It was noted that the Veteran was seen for AXIS I PTSD (multifactorial: sexual and military trauma) and for most likely type II current depressive episode.  

In May 2012, a letter was received from the Veteran's VA mental health provider.  She stated that had been the Veteran's individual psychotherapist beginning in February 2009.  She indicated that the Veteran was also attending group treatment including a women's trauma group.  She reported that the Veteran was a survivor of "Military Sexual Trauma" and had been diagnosed with PTSD and depression.  She experienced a range of symptoms consistent with these diagnoses including frequent recurrent and intrusive thoughts and nightmares, problems with sleep hypervigilance emotional numbing, and avoidance and detachment from others.  She had attempted to avoid thoughts and feelings associated with the trauma and had problems with trust and intimacy.  The examiner opined that the Veteran's symptoms were directly related to her service in the military.   

In sum, the Veteran has presented conflicting reports.  She initially denied any inservice sexual abuse (physical or harassment) and only reported childhood and post-service abuse.  She has consistently reported a bicycle accident and a bicycle accident has been shown in the STRs.  She asserts that she was assaulted during this incident, but she has reported conflicting accounts in that regard, too.  She has stated that a person threw garbage at her which bruised her face for which she was treated, although there is no record of treatment for any facial injury, only for knee injury.  She has also indicated that "terrorists" ran her off the road which is not substantiated in the record.  She has been diagnosed in the VA clinical treatment records as having PTSD related to both preservice and service-related sexual trauma.  The VA examination diagnosed the Veteran as having PTSD (noted to be a mood disorder) which was related to military service including the bicycle incident, depression as secondary in part to the PTSD diagnosis, and a personality disorder, with the personality disorder being related to her pre-service traumas.  The May 2012 letter from the VA psychotherapist attributed PTSD and depression to military sexual trauma, which the Veteran indicated she has only recently and through this therapy, been able to acknowledge and have treated.  

The STRs do not document sexual trauma during ADT; however, the Veteran reported having depression and excessive worry by the time she was examined prior to her exit from her active duty in 1991.  After that examination, she was in the bicycle accident two weeks later.  The records do not record the circumstances of that accident, but it was significant enough for a knee injury to occur which was treated.  There was no report of facial injury.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

It is apparent to the Board that the Veteran is generally not a reliable historian because her statements conflict, as noted.  Her stressors are not such that they can be corroborated.  The Board has viewed alternative evidence and the only evidence, other than the Veteran's conflicting reports, are the STR which documented the bicycle accident as well as the demobilization examination which recorded her complaints of depression and excessive worry.  The VA examiner who conducted the October 2009 VA examination reviewed all of the pertinent records, as noted in the examination report.  It is unclear if any other examiner had access to the medical file.  This October 2009 examiner indicated that the Veteran does in fact have PTSD with associated depression.  The examiner acknowledged the Veteran's pre-service sexual abuse which this examiner opined resulted in a personality disorder and which rendered the Veteran susceptible to highly sensitive to stressful events and depressive reactions.  The examiner further opined that the event involving the bicycle accident played an etiological role in the development of PTSD, with this examiner giving credibility to the contention that the Veteran had garbage thrown at her.  The Board notes that just prior to this bicycle event, the Veteran had developed depression and excessive worry, therefore, it lends credence to the statement that the Veteran was susceptible to depressive reactions.  Depression was initially noted during service and was apparently current when the Veteran was involved in the bicycle accident at an approximately contemporaneously time.  The VA examiner opined that this incident was significant enough to result in PTSD.  Although the facial bruising is not documented, the accident is documented.  As such, the October 2009 examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

In affording the Veteran the benefit-of-the-doubt, as required by VA law and regulations, there is evidence that tends to corroborate the existence of the claimed inservice stressor of the bicycle incident which occurred on active duty in 1991.  Specifically, while the inservice facial bruising as described by the Veteran is not specifically corroborated, there is generally supporting evidence that the Veteran was in a depressed or worried state when she was involved in the bicycle accident during which she suffered injury.  The Board is persuaded by the examiner's conclusions that the Veteran was credible in her report of the bicycle stressor and is mindful of the examiner's expertise as a medical professional.  Therefore, there is credible and persuasive evidence which places the evidence for and against the claim for service connection for PTSD in equipoise relative to the stressor of the bicycle accident and the resultant connection to PTSD which has sufficiently established by lay and medical evidence.  Accordingly, service connection for PTSD with depression is warranted.


ORDER

Service connection for PTSD with depression is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


